 

 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FH
SOUTHERN DISTRICT OF NEW YORK DO ons MILED

 

DATE FILED: MAR | 3 2020

 

 

 

 

 

 

United States of America,
—V—
20-cr-84 (AJN)

Ralph Berry,
ORDER

Defendant.

 

 

ALISON J. NATHAN, District Judge:

As stated on the record in the initial conference on March 3, 2020, a status conference is

hereby scheduled for June 9, 2020 at 11 a.m.

SO ORDERED,

4

|
Dated: March \2 , 2020 A | A
New York, New York N \ I) |
()A\W

ALISON J. NATHAN
United States District Judge

 

 
